                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

    DEMETRIS HILL, Individually and on           )
    behalf of all similarly situated persons     )
    and on behalf of the general public          )
                                                 )
                  Plaintiff,                     )
                                                 )   Case No.
          v.                                     )
                                                 )   CLASS ACTION COMPLAINT
    T-MOBILE USA, INC.                           )
    CSC-Lawyers Incorporating Service            )   JURY TRIAL DEMANDED
    Company                                      )
    221 Bolivar St.                              )
    Jefferson City, MO 65101                     )
                                                 )
                  Defendant                      )


                                        COMPLAINT

         Plaintiff, Demetris Hill, individually and on behalf of all others similarly situated,

and on behalf of the general public, upon personal knowledge of facts pertaining to him

and upon information and belief as to all other matters, and by and through undersigned

counsel, hereby brings this Class Action Complaint against Defendant, T-Mobile USA,

Inc. (“T-Mobile”), and alleges as follows:

                                      INTRODUCTION

         1.      Part of the bargain of purchasing a phone and/or services from T-Mobile

includes turning over valuable personally identifiable information (“PII”), 1 including


1
  Personally identifiable information generally incorporates information that can be used
to distinguish or trace an individual’s identity, either alone or when combined with other
personal or identifying information. 2 CFR § 200.79. At a minimum, it includes all
information that on its face expressly identifies an individual. PII is also generally defined
to include certain identifiers that do not on their face name an individual, but that are
considered to be particularly sensitive and/or valuable if in the wrong hands (for example,
Social Security number, passport number, driver’s license number, or financial account


                                          1 1 Filed 08/25/21 Page 1 of 54
              Case 2:21-cv-04164-NKL Document
names, address, Social Security numbers, birth dates, and driver’s license information. If

left unprotected, identity thieves can gain access to and use this highly sensitive

information to fraudulently open new accounts, access existing accounts, perpetrate

identity fraud or impersonate victims in a myriad of schemes, all of which can cause

grievous financial harm, negatively affect the victim’s credit scores for years, and cause

victims to spend countless hours mitigating damage.

       2.      Every year millions of Americans have their most valuable PII stolen and

sold online because of data breaches. Despite the dire warnings about the severe impact of

data breaches on Americans of all economic strata, companies still fail to make the

necessary investments to implement important and adequate security measures to protect

their customers’ and employees’ data.

       3.      T-Mobile, a subsidiary of Deutsche Telekom AG, is one of the world’s

largest mobile telecommunications companies. T-Mobile is among those companies that

have failed to meet their obligation to protect sensitive PII entrusted to them by their current

and former customers.

       4.      As reported by T-Mobile, hackers found their way into T-Mobile’s systems,

stealing both former and current customer names, birth dates, Social Security numbers and

driver’s license information of T-Mobile (the “Data Breach”).

       5.      The Data Breach is the fourth breach of T-Mobile’s systems since early 2020,

and the third in less than a year. 2


number).
2
  See https://www.tomsguide.com/news/possible-t-mobile-data-breach (last accessed


                                        2 1 Filed 08/25/21 Page 2 of 54
            Case 2:21-cv-04164-NKL Document
       6.      The cybercriminals responsible for this latest attack began offering Plaintiff’s

and Class Members’ stolen PII for sale the weekend of August 14-15, 2021, according to

security researcher Brian Krebs, who predicted that “it would all wind up online soon.” 3

       7.      Defendant T-Mobile required its customers to provide it with their sensitive

PII and failed to protect it. Defendant had an obligation to secure its customers’ PII by

implementing reasonable and appropriate data security safeguards. This was part of the

bargain between Plaintiff and Class Members and T-Mobile.

       8.      As a result of T-Mobile’s failure to provide reasonable and adequate data

security, Plaintiff’s and the Class Members’ unencrypted, non-redacted PII has been

exposed to unauthorized third parties. Plaintiff and the Class are now at much higher risk

of identity theft and cybercrimes of all kinds, especially considering the highly sensitive

PII stolen here and the fact that the compromised PII is already being sold on the dark web.

This risk constitutes a concrete injury suffered by Plaintiff and the Class, as they no longer

have control over their PII, which PII is now in the hands of third-party cybercriminals.

This substantial and imminent risk of identity theft has been recognized by numerous courts

as a concrete injury sufficient to establish standing. 4


August 19, 2021).
3
    See https://www.latimes.com/business/technology/story/2021-08-18/how-to-protect-
yourself-in-t-mobile-hack (last accessed August 19, 2021).
4
  See, e.g., Resnick v. AvMed, Inc., 693 F.3d 1317, 1324 (11th Cir. 2012) (holding that the
misuse of Plaintiff’s sensitive information to open a bank account was sufficient to confer
standing even where she did not allege any “unreimbursed losses”); Galaria v. Nationwide
Mut. Ins. Co., 663 F. App’x 384, 388 (6th Cir. 2016) (finding injury-in-fact for data breach
case and defining “actual misuse” as a “fraudulent charge”); Hutton v. Nat’l Bd. of Exam’rs
in Optometry, Inc., 892 F.3d 613, 622 (4th Cir. 2018) (standing conferred based on alleged
fraudulent use of identifying information, without alleged unreimbursed expenses, because


                                        3 1 Filed 08/25/21 Page 3 of 54
            Case 2:21-cv-04164-NKL Document
       9.      Furthermore, Plaintiff and the Class, as also set forth below, will have to

incur costs to pay a third-party credit and identity theft monitoring service for the rest of

their lives as a direct result of the Data Breach.

                                       THE PARTIES

       10.     Defendant T-Mobile, a publicly traded company and subsidiary of Deutsche

Telekom, is headquartered in Bellevue, Washington, is one of the mobile

telecommunication industries’ most recognizable brands in the world.

       11.     T-Mobile is the second-largest wireless carrier in the United States, with

almost 105 million customers as of the end of Q2 2021. Of those 105 million customers,

roughly 48 million were affected by the Data Breach. 5

       12.     Plaintiff Hill is a resident of St. Louis, Missouri and has been a customer of

T-Mobile for six (6) years.

       13.     Plaintiff provided his PII to T-Mobile at T-Mobile’s request. Plaintiff

reasonably believed T-Mobile would keep his PII secure. Had T-Mobile disclosed to


“the Supreme Court long ago made clear that ‘in interpreting injury in fact ... standing [is]
not confined to those who [can] show economic harm.’”); In re Equifax, Inc. Customer
Data Security Breach Litigation, No. 20-10249, 2021 WL 2250845, at *6 (11th Cir. June
3, 2021) (holding that the Plaintiffs plausibly alleged injury in fact and established standing
“given the colossal amount of sensitive data stolen, including Social Security numbers,
names, and dates of birth, and the unequivocal damage that can be done with this type of
data…”); McMorris v. Carlos Lopez & Associates, LLC, 995 F.3d 295 (2d Cir. 2021)
(recognizing that Plaintiffs may establish Article III standing based on an increased risk of
identity theft or fraud following the unauthorized disclosure of their data); Attias v.
Carefirst, Inc., 865 F.3d 620, 628-29 (D.C. Cir. 2017) (“The principal question, then, is
whether the Plaintiff have plausibly alleged a risk of future injury that is substantial enough
to create Article III standing. We conclude that they have.”).
5
    See https://www.latimes.com/business/technology/story/2021-08-18/how-to-protect-
yourself-in-t-mobile-hack (last accessed August 19, 2021).


                                        4 1 Filed 08/25/21 Page 4 of 54
            Case 2:21-cv-04164-NKL Document
Plaintiff that their PII would not be kept secure and would be easily accessible to criminal

hackers and third parties and later sold on the dark web as a result, they would have

demanded T-Mobile take additional precautions relating to their PII.

                              JURISDICTION AND VENUE

        14.     Subject matter jurisdiction in this civil action is authorized pursuant to 28

U.S.C. § 1332(d) because there are more than 100 Class Members, at least one class

member is a citizen of a state different from that of Defendant, and the amount in

controversy exceeds $5 million, exclusive of interest and costs.

        15.     This Court has personal jurisdiction over Defendant because it is registered

to conduct business in Missouri and has sufficient minimum contacts with Missouri.

        16.     Venue is likewise proper in this District pursuant to 28 U.S.C. § 1391(b)

because Defendant conducts much of its business in this District and Defendant has caused

harm to Class Members residing in this District.

                               FACTUAL ALLEGATIONS

        A. T-Mobile collects and stores millions of current and former customers’ PII
           and has failed to provide adequate data security to protect it.

        17.     T-Mobile, which is headquartered in Washington with locations in Missouri,

is the second-largest wireless carrier in the United States and has annual revenues over $40

billion. 6

        18.     Currently T-Mobile, a publicly traded company, has millions of current and



6
  See https://www.statista.com/statistics/219435/total-revenue-of-t-mobile-usa-by-quarter/
(last accessed August 19, 2021)


                                         5 1 Filed 08/25/21 Page 5 of 54
             Case 2:21-cv-04164-NKL Document
former customers, and is also well-recognized brand on the mobile telecommunications

global stage. T-Mobile touts on its website that its privacy principles mean “you can trust

us to do the right thing with your data.” 7

         B. T-Mobile’s inadequate data security exposed its current and former
            customers’ sensitive PII.

         19.      On August 17, 2021, T-Mobile learned that a bad actor gained access to T-

Mobile’s systems where highly sensitive customer data was being contained unencrypted.

         20.      Plaintiff received Data Breach notices in the form of text messages from T-

Mobile (collectively, the “Notice”).

         21.      The Notice was sent to Plaintiff via text message. T-Mobile also posted a

separate notification of the Data Breach on its website, which included the following

information:

               What happened:

               On August 17, 2021, T-Mobile learned that a bad actor illegally accessed
               personal data. Our investigation is ongoing, but we have verified that a
               subset of T-Mobile data had been accessed by unauthorized individuals
               and the data stolen from our systems did include some personal
               information. The latest details about the affected data are available here.

               Information involved:

               Our investigation is ongoing and this information may be updated. The
               exact personal information accessed varies by individual. We have
               determined that the types of impacted information include: names,
               drivers’ licenses, government identification numbers, Social Security
               numbers, dates of birth, T-Mobile prepaid PINs (which have already been
               reset to protect you), addresses and phone number(s). We have no
               indication that personal financial or payment information, credit or debit
               card information, account numbers, or account passwords were accessed.

7
    See https://www.t-mobile.com/privacy-center (last accessed August 19, 2021).


                                       6 1 Filed 08/25/21 Page 6 of 54
           Case 2:21-cv-04164-NKL Document
             What we’re doing:

             We’re relentlessly focused on taking care of our customers – that has not
             changed. We’ve been working around the clock to address this event and
             continue protecting you, which includes taking immediate steps to protect
             all individuals who may be at risk.

       22.      After receiving the Notice, it is reasonable for recipients, including Plaintiff

and Class Members, to believe that the risk of future harm (including identity theft) is

substantial and imminent, especially considering it has already been confirmed that

Plaintiff’s and Class Members’ PII has been made available for sale on the dark web.

       23.      As such, it is also reasonable for Plaintiff and Class Members to take steps

to mitigate that substantial risk of future harm. In fact, in T-Mobile’s online notification to

its customers, it warns affected individuals of the potential misuse of their information and

that they should, among other things, remain vigilant in reviewing their financial account

statements and credit reports for fraudulent or irregular activity, and be alert for phishing

emails. 8

       C. The PII exposed by T-Mobile as a result of its inadequate data security is
          highly valuable on the black market.

       24.      The information exposed by T-Mobile is a virtual goldmine for phishers,

hackers, identity thieves and cyber criminals.




8
 See https://www.t-mobile.com/support/account/additional-steps-to-protect-
yourself?icid=MGPO_MTW_U_21DTASECRT_SVFBJIM81C0IT0Q26102 (last
accessed August 20, 2021).


                                        7 1 Filed 08/25/21 Page 7 of 54
            Case 2:21-cv-04164-NKL Document
       25.    This exposure, along with the fact that the compromised PII is already being

sold on the dark web, is tremendously problematic. Cybercrime is rising at an alarming

rate, as shown in the FBI’s Internet Crime Complaint statistics chart shown below:




       26.    By 2013, it was being reported that nearly one out of four data breach

notification recipients becomes a victim of identity fraud. 9

       27.    Stolen PII is often trafficked on the dark web, as is the case here. Law

enforcement has difficulty policing the dark web due to this encryption, which allows users

and criminals to conceal identities and online activity.

       28.    When malicious actors infiltrate companies and copy and exfiltrate the PII

that those companies store, that stolen information often ends up on the dark web because

the malicious actors buy and sell that information for profit. 10

       29.    For example, when the U.S. Department of Justice announced its seizure of


9
  Pascual, Al, “2013 Identity Fraud Report: Data Breaches Becoming a Treasure Trove for
Fraudsters,” Javelin (Feb. 20, 2013).
10
   Shining a Light on the Dark Web with Identity Monitoring, IdentityForce, Dec. 28,
2020, available at: https://www.identityforce.com/blog/shining-light-dark-web-identity-
monitoring (last accessed July 28, 2021).


                                     8 1 Filed 08/25/21 Page 8 of 54
         Case 2:21-cv-04164-NKL Document
AlphaBay in 2017, AlphaBay had more than 350,000 listings, many of which concerned

stolen or fraudulent documents that could be used to assume another person’s identity.

Other marketplaces, similar to the now-defunct AlphaBay, “are awash with [PII] belonging

to victims from countries all over the world. One of the key challenges of protecting PII

online is its pervasiveness. As data breaches in the news continue to show, PII about

employees, customers and the public is housed in all kinds of organizations, and the

increasing digital transformation of today’s businesses only broadens the number of

potential sources for hackers to target.” 11

       30.    The PII of consumers remains of high value to criminals, as evidenced by the

prices they will pay through the dark web. Numerous sources cite dark web pricing for

stolen identity credentials. For example, personal information can be sold at a price ranging

from $40 to $200, and bank details have a price range of $50 to $200 12. Experian reports

that a stolen credit or debit card number can sell for $5 to $110 on the dark web 13.

Criminals can also purchase access to entire company data breaches from $900 to $4,500 14.



11
   Stolen PII & Ramifications: Identity Theft and Fraud on the Dark Web, Armor, April
3, 2018, available at: https://www.armor.com/resources/blog/stolen-pii-ramifications-
identity-theft-fraud-dark-web/ (last accessed July 28, 2021).
12
   Your personal data is for sale on the dark web. Here’s how much it costs, Digital
Trends, Oct. 16, 2019, available at: https://www.digitaltrends.com/computing/personal-
data-sold-on-the-dark-web-how-much-it-costs/ (last accessed July 28, 2021).
13
   Here’s How Much Your Personal Information Is Selling for on the Dark Web,
Experian, Dec. 6, 2017, available at: https://www.experian.com/blogs/ask-
experian/heres-how-much-your-personal-information-is-selling-for-on-the-dark-web/
(last accessed July 28, 2021).
14
   In the Dark, VPNOverview, 2019, available at:
https://vpnoverview.com/privacy/anonymous-browsing/in-the-dark/ (last accessed July
28, 2021).


                                     9 1 Filed 08/25/21 Page 9 of 54
         Case 2:21-cv-04164-NKL Document
       31.    Social Security numbers, for example, are among the worst kind of personal

information to have stolen because they may be put to a variety of fraudulent uses and are

difficult for an individual to change. The Social Security Administration stresses that the

loss of an individual’s Social Security number, as is the case here, can lead to identity theft

and extensive financial fraud:

         A dishonest person who has your Social Security number can use it to
         get other personal information about you. Identity thieves can use your
         number and your good credit to apply for more credit in your name.
         Then, they use the credit cards and don’t pay the bills, it damages your
         credit. You may not find out that someone is using your number until
         you’re turned down for credit, or you begin to get calls from unknown
         creditors demanding payment for items you never bought. Someone
         illegally using your Social Security number and assuming your identity
         can cause a lot of problems 15.

       32.    What is more, it is no easy task to change or cancel a stolen Social Security

number. An individual cannot obtain a new Social Security number without significant

paperwork and evidence of actual misuse. In other words, preventive action to defend

against the possibility of misuse of a Social Security number is not permitted; an individual

must show evidence of actual, ongoing fraud activity to obtain a new number.

       33.    Even then, a new Social Security number may not be effective. According to

Julie Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are

able to link the new number very quickly to the old number, so all of that old bad

information is quickly inherited into the new Social Security number.” 16


15
   Social Security Administration, Identity Theft and Your Social Security Number,
available at: https://www.ssa.gov/pubs/EN-05-10064.pdf (last visited July 28, 2021).
16
   Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back,
NPR (Feb. 9, 2015), available at: http://www.npr.org/2015/02/09/384875839/data-stolen-


                                    10 1 Filed 08/25/21 Page 10 of 54
        Case 2:21-cv-04164-NKL Document
       34.    Because of this, the information compromised in the Data Breach here is

significantly more harmful to lose than the loss of, for example, credit card information in

a retailer payment card breach because victims can simply cancel or close credit and debit

card accounts. The information compromised in this Data Breach is impossible to “close”

and difficult, if not impossible, to change.

       35.    The PII compromised in the Data Breach demands a much higher price on

the black market. Martin Walter, senior director at cybersecurity firm RedSeal, explained,

“Compared to credit card information, personally identifiable information and Social

Security numbers are worth more than 10 times on the black market.” 17

       36.    Once PII is sold, it is often used to gain access to various areas of the victim’s

digital life, including bank accounts, social media, credit card, and tax details. This can

lead to additional PII being harvested from the victim, as well as PII from family, friends

and colleagues of the original victim.

       37.    According to the FBI’s Internet Crime Complaint Center (IC3) 2019 Internet

Crime Report, Internet-enabled crimes reached their highest number of complaints and

dollar losses in 2019, resulting in more than $3.5 billion in losses to individuals and

business victims.

       38.    Victims of identity theft also often suffer embarrassment, blackmail, or


by-anthem-s-hackers-has-millionsworrying-about-identity-theft (last visited July 28,
2021).
17
   Time Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit
Card      Numbers,       IT      World,    (Feb.       6,     2015),      available  at:
https://www.networkworld.com/article/2880366/anthem-hack-personal-data-stolen-sells-
for-10x-price-of-stolen-credit-card-numbers.html (last visited July 28, 2021).


                                    11 1 Filed 08/25/21 Page 11 of 54
        Case 2:21-cv-04164-NKL Document
harassment in person or online, and/or experience financial losses resulting from

fraudulently opened accounts or misuse of existing accounts.

       39.     Data breaches facilitate identity theft as hackers obtain consumers’ PII and

thereafter use it to siphon money from current accounts, open new accounts in the names

of their victims, or sell consumers’ PII to others who do the same.

       40.     For example, the United States Government Accountability Office noted in

a June 2007 report on data breaches (the “GAO Report”) that criminals use PII to open

financial accounts, receive government benefits, and make purchases and secure credit in

a victim’s name. 18 The GAO Report further notes that this type of identity fraud is the most

harmful because it may take some time for a victim to become aware of the fraud, and can

adversely impact the victim’s credit rating in the meantime. The GAO Report also states

that identity theft victims will face “substantial costs and inconveniences repairing damage

to their credit records . . . [and their] good name.” 19

       41.     The exposure of Plaintiff’s and Class Members’ PII to cybercriminals will

continue to cause substantial risk of future harm (including identity theft) that is continuing

and imminent in light of the many different avenues of fraud and identity theft utilized by

third-party cybercriminals to profit off of this highly sensitive information.

       D. T-Mobile Failed to Comply with Federal Trade Commission Requirements.



18
    See Government Accountability Office, Personal Information: Data Breaches are
Frequent, but Evidence of Resulting Identity Theft is Limited; However, the Full Extent is
Unknown (June 2007), https://www.gao.gov/assets/gao-07-737.pdf (last visited July 28,
2021).
19
   Id.


                                     12 1 Filed 08/25/21 Page 12 of 54
         Case 2:21-cv-04164-NKL Document
       42.    Federal and State governments have established security standards and

issued recommendations to minimize data breaches and the resulting harm to individuals

and financial institutions. The Federal Trade Commission (“FTC”) has issued numerous

guides for businesses that highlight the importance of reasonable data security practices.

According to the FTC, the need for data security should be factored into all business

decision-making. 20

       43.    In 2016, the FTC updated its publication, Protecting Personal Information:

A Guide for Business, which established guidelines for fundamental data security principles

and practices for business. 21 Among other things, the guidelines note businesses should

properly dispose of personal information that is no longer needed; encrypt information

stored on computer networks; understand their network’s vulnerabilities; and implement

policies to correct security problems. The guidelines also recommend that businesses use

an intrusion detection system to expose a breach as soon as it occurs; monitor all incoming

traffic for activity indicating someone is attempting to hack the system; watch for large

amounts of data being transmitted from the system; and have a response plan ready in the

event of a breach. 22

       44.    Additionally, the FTC recommends that companies limit access to sensitive



20
      See Federal Trade Commission, Start With Security (June 2015),
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-
startwithsecurity.pdf (last visited July 28, 2021).
21
   See Federal Trade Commission, Protecting Personal Information: A Guide for Business
(Oct.       2016),         https://www.ftc.gov/system/files/documents/plain-language/pdf-
0136_proteting-personal-information.pdf (last visited July 28, 2021).
22
   Id.


                                     13 1 Filed 08/25/21 Page 13 of 54
         Case 2:21-cv-04164-NKL Document
data; require complex passwords to be used on networks; use industry-tested methods for

security; monitor for suspicious activity on the network; and verify that third-party service

providers have implemented reasonable security measures. 23

       45.    Highlighting the importance of protecting against phishing and other types

of data breaches, the FTC has brought enforcement actions against businesses for failing

to adequately and reasonably protect PII, treating the failure to employ reasonable and

appropriate measures to protect against unauthorized access to confidential consumer data

as an unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act

(“FTC Act”), 15 U.S.C. § 45. Orders resulting from these actions further clarify the

measures businesses must take to meet their data security obligations. 24

       46.    By negligently securing Plaintiff’s and Class Members’ PII and allowing an

unknown third-party cybercriminal to access T-Mobile systems for a fourth time in two

years in order to access unencrypted customers’ PII, T-Mobile failed to employ reasonable

and appropriate measures to protect against unauthorized access to confidential customer

data. T-Mobile’s data security policies and practices constitute unfair acts or practices

prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.

       E. Plaintiff Hill’s Experience

       47.    Plaintiff Hill became a T-Mobile customer over six (6) years ago.

       48.    On or around August 20, 2021, Plaintiff Hill received the Notice from T-


23
  Federal Trade Commission, Start With Security, supra footnote 17.
24
   Federal Trade Commission, Privacy and Security Enforcement Press Releases,
https://www.ftc.gov/news-events/media-resources/protecting-consumer-privacy/privacy-
security-enforcement (last visited July 28, 2021).


                                    14 1 Filed 08/25/21 Page 14 of 54
        Case 2:21-cv-04164-NKL Document
Mobile informing him of the Data Breach.

       49.    Upon information and belief, Mr. Hill’s PII is now being sold on the dark

web.

       50.    As a direct and traceable result of the Data Breach, Plaintiff Hill has been

forced to spend time dealing with and responding to the direct consequences of the Data

Breach, which include researching the Data Breach, exploring credit monitoring and

identity theft insurance options, and self-monitoring his accounts. This is time that has been

lost forever and cannot be recaptured.

       51.    Plaintiff Hill is careful about sharing his PII. He has never knowingly

transmitted unencrypted PII over the internet or any other unsecured source.

       52.    Plaintiff Hill stores all documents containing his PII in a safe and secure

location. Moreover, he diligently chooses unique usernames and passwords for the online

accounts that he has.

       53.    Plaintiff Hill has suffered actual, concrete injury in the form of damages to,

and diminution in, the value of his PII – a form of intangible property that Plaintiff Hill

entrusted to Defendant to purchase Defendant’s products and services. This PII was

compromised in, and has been diminished as a result of, the Data Breach.

       54.    Plaintiff Hill has also suffered actual, concrete injury in the forms of lost time

and opportunity costs, annoyance, interference, and inconvenience as a direct and traceable

result of the Data Breach, and has stress, anxiety and increased concerns due to the loss of

his privacy and the substantial risk of fraud and identity theft which he now faces as his

PII is being sold on the dark web.



                                    15 1 Filed 08/25/21 Page 15 of 54
        Case 2:21-cv-04164-NKL Document
       55.     Plaintiff Hill has suffered imminent and impending injury arising from the

substantially increased risk of fraud, identity theft, and misuse of his PII resulting from the

compromise of his PII, especially his Social Security number and driver’s license

information, in combination with his full name, which PII is now in the hands of cyber

criminals and other unauthorized third parties and being sold on the dark web.

       56.     Knowing that thieves stole his PII, including his Social Security Number and

driver’s license number, along with the other PII he was required to provide to T-Mobile,

and knowing that his PII is now being sold on the dark web, has caused Plaintiff Hill great

anxiety.

       57.     Additionally, Plaintiff Hill has never knowingly transmitted unencrypted PII

over the internet or any other unsecured source. He deletes any and all electronic

documents containing his PII and destroys any documents that may contain any of his PII,

or that may contain any information that could otherwise be used to compromise his PII.

       58.     Plaintiff Hill has a continuing interest in ensuring that his PII which, upon

information and belief, remains in the possession of Defendant, is protected and

safeguarded from future data breaches, especially considering Defendant’s recent history

of data breaches.

       59.     As a direct and traceable result of the Data Breach, Plaintiff Hill will continue

to be at heightened risk for financial fraud, identity theft, other forms of fraud, and the

attendant damages, for years to come and will have to pay an identity monitoring company

for the rest of his life to protect his exposed PII.

       F. Plaintiff Gonzalez’s Experience



                                       16 1 Filed 08/25/21 Page 16 of 54
           Case 2:21-cv-04164-NKL Document
       60.    Plaintiff Gonzalez applied for credit with T-Mobile to purchase a phone.

       61.    After applying for credit with T-Mobile, Plaintiff Gonzalez decided to

remain with her previous mobile phone carrier instead of switching to T-Mobile.

       62.    In late-July of 2021, Plaintiff Gonzalez began having problems with her

credit report, which showed a $1,000.00 debt to T-Mobile for a phone she did not purchase.

       63.    On or around August 19, 2021, Plaintiff Gonzalez learned about the T-

Mobile Data Breach.

       64.    Plaintiff Gonzalez now believes the problem she is having with her credit

report may be the result of the data breach.

       65.    Plaintiff Gonzalez believes her PII is now being sold on the dark web.

       66.    As a direct and traceable result of the Data Breach, Plaintiff Gonzalez has

been forced to spend time dealing with and responding to the direct consequences of the

Data Breach, which include spending time on the telephone and sorting through unsolicited

emails, researching the Data Breach, exploring credit monitoring and identity theft

insurance options, and self-monitoring her accounts. This is time that has been lost forever

and cannot be recaptured.

       67.    Plaintiff Gonzalez is very careful about sharing her PII. She has never

knowingly transmitted unencrypted PII over the internet or any other unsecured source.

       68.    Plaintiff Gonzalez stores all documents containing her PII in a safe and

secure location. Moreover, she diligently chooses unique usernames and passwords for the

few online accounts that she has.

       69.    Plaintiff Gonzalez has suffered actual, concrete injury in the form of damages



                                    17 1 Filed 08/25/21 Page 17 of 54
        Case 2:21-cv-04164-NKL Document
to, and diminution in, the value of her PII – a form of intangible property that Plaintiff

Gonzalez entrusted to Defendant to purchase Defendant’s products and services. This PII

was compromised in, and has been diminished as a result of, the Data Breach.

       70.       Plaintiff Gonzalez has also suffered actual, concrete injury in the forms of

lost time and opportunity costs, annoyance, interference, and inconvenience as a direct and

traceable result of the Data Breach, and has stress, anxiety and increased concerns due to

the loss of her privacy and the substantial risk of fraud and identity theft which she now

faces as her PII is being sold on the dark web.

       71.       Plaintiff Gonzalez has suffered imminent and impending injury arising from

the substantially increased risk of fraud, identity theft, and misuse of her PII resulting from

the compromise of her PII, especially her Social Security number and driver’s license

information, in combination with her full name, which PII is now in the hands of cyber

criminals and other unauthorized third parties and being sold on the dark web.

       72.       Knowing that thieves stole her PII, including her Social Security Number and

driver’s license number, along with the other PII she was required to provide to T-Mobile,

and knowing that her PII is now being sold on the dark web, has caused Plaintiff Gonzalez

great anxiety.

       73.       Additionally, Plaintiff Gonzalez has never knowingly transmitted

unencrypted PII over the internet or any other unsecured source. She deletes any and all

electronic documents containing her PII and destroys any documents that may contain any

of her PII, or that may contain any information that could otherwise be used to compromise

her PII.



                                       18 1 Filed 08/25/21 Page 18 of 54
           Case 2:21-cv-04164-NKL Document
       74.    Plaintiff Gonzalez has a continuing interest in ensuring that her PII which,

upon information and belief, remains in the possession of Defendant, is protected and

safeguarded from future data breaches, especially considering Defendant’s recent history

of data breaches.

       75.    As a direct and traceable result of the Data Breach, Plaintiff Gonzalez will

continue to be at heightened risk for financial fraud, identity theft, other forms of fraud,

and the attendant damages, for years to come and will have to pay an identity monitoring

company for the rest of her life to protect her exposed PII.

       G. Plaintiff Hendricks’s Experience

       76.    Plaintiff Hendricks, a customer of T-Mobile, receive a Notice on or about

August 20, 2021 from T-Mobile informing him of the Data Breach.

       77.    Upon information and belief, Mr. Hendricks’s PII is now being sold on the

dark web.

       78.    As a direct and traceable result of the Data Breach, Plaintiff Hendricks has

been forced to spend time dealing with and responding to the direct consequences of the

Data Breach, which include spending time on the telephone and sorting through unsolicited

emails, researching the Data Breach, exploring credit monitoring and identity theft

insurance options, and self-monitoring his accounts. This is time that has been lost forever

and cannot be recaptured.

       79.    Plaintiff Hendricks is very careful about sharing his PII. He has never

knowingly transmitted unencrypted PII over the internet or any other unsecured source.

       80.    Plaintiff Hendricks stores all documents containing his PII in a safe and



                                    19 1 Filed 08/25/21 Page 19 of 54
        Case 2:21-cv-04164-NKL Document
secure location. Moreover, he diligently chooses unique usernames and passwords for the

online accounts that he has.

       81.       Plaintiff Hendricks has suffered actual, concrete injury in the form of

damages to, and diminution in, the value of his PII – a form of intangible property that

Plaintiff Hendricks entrusted to Defendant to purchase Defendant’s products and services.

This PII was compromised in, and has been diminished as a result of, the Data Breach.

       82.       Plaintiff Hendricks has also suffered actual, concrete injury in the forms of

lost time and opportunity costs, annoyance, interference, and inconvenience as a direct and

traceable result of the Data Breach, and has stress, anxiety and increased concerns due to

the loss of his privacy and the substantial risk of fraud and identity theft which he now

faces as his PII is being sold on the dark web.

       83.       Plaintiff Hendricks has suffered imminent and impending injury arising from

the substantially increased risk of fraud, identity theft, and misuse of his PII resulting from

the compromise of his PII, especially his Social Security number and driver’s license

information, in combination with his full name, which PII is now in the hands of cyber

criminals and other unauthorized third parties and being sold on the dark web.

       84.       Knowing that thieves stole his PII, including his Social Security Number and

driver’s license number, along with the other PII he was required to provide to T-Mobile,

and knowing that his PII is now being sold on the dark web, has caused Plaintiff Hendricks

great anxiety.

       85.       Additionally, Plaintiff Hendricks has never knowingly transmitted

unencrypted PII over the internet or any other unsecured source. He deletes any and all



                                    20 1 Filed 08/25/21 Page 20 of 54
        Case 2:21-cv-04164-NKL Document
electronic documents containing his PII and destroys any documents that may contain any

of his PII, or that may contain any information that could otherwise be used to compromise

his PII.

       86.     Plaintiff Hendricks has a continuing interest in ensuring that his PII which,

upon information and belief, remains in the possession of Defendant, is protected and

safeguarded from future data breaches, especially considering Defendant’s recent history

of data breaches.

       87.     As a direct and traceable result of the Data Breach, Plaintiff Hendricks will

continue to be at heightened risk for financial fraud, identity theft, other forms of fraud,

and the attendant damages, for years to come and will have to pay an identity monitoring

company for the rest of his life to protect his exposed PII.

       H. Plaintiff and the Class Members suffered damages.

       88.     The ramifications of Defendant’s failure to keep current and former

customers’ PII secure are long lasting and severe. Once PII is stolen, fraudulent use of that

information and damage to victims may continue for years. 25

       89.     The PII belonging to Plaintiff and Class Members is private, sensitive in

nature, and was left inadequately protected by Defendant who did not obtain Plaintiff’s or

Class Members’ consent to disclose such PII to any other person as required by applicable

law and industry standards.



25
   2014     LexisNexis    True    Cost     of     Fraud      Study,    available          at:
https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-2014.pdf               (last
accessed July 28, 2021).


                                       21 1 Filed 08/25/21 Page 21 of 54
           Case 2:21-cv-04164-NKL Document
       90.    Defendant required Plaintiff and Class Members to provide it with their PII,

including full names and Social Security numbers. Implied in these exchanges was a

promise by Defendant to ensure that the PII of Plaintiff and Class Members in its

possession was only used to provide the agreed-upon products and services being offered

by Defendant.

       91.    Plaintiff and Class Members, therefore, did not receive the benefit of the

bargain with Defendant, because providing their PII to Defendant was in exchange for

Defendant’s agreement to secure it and keep it safe.

       92.    The Data Breach was a direct and proximate result of T-Mobile’s failure to:

(a) properly safeguard and protect Plaintiff’s and Class Members’ PII from unauthorized

access, use, and disclosure, as required by various state and federal regulations, industry

practices, and common law; (b) establish and implement appropriate administrative,

technical, and physical safeguards to ensure the security and confidentiality of Plaintiff’s

and Class Members’ PII; and (c) protect against reasonably foreseeable threats to the

security or integrity of such information.

       93.    Defendant had the resources necessary to prevent the Data Breach, but

neglected to implement adequate data security measures, despite its obligations to protect

current and former customers’ PII, and despite its public statements and representations

that T-Mobile would keep their PII safe.

       94.    Had Defendant remedied the deficiencies in its data security systems and

protocols and adopted security measures recommended by experts in the field, it would

have prevented the intrusion leading to the theft of PII.



                                    22 1 Filed 08/25/21 Page 22 of 54
        Case 2:21-cv-04164-NKL Document
         95.      As a direct and proximate result of Defendant’s wrongful actions and

inactions, Plaintiff and Class Members have been placed at an imminent, immediate, and

continuing increased risk of harm from identity theft and fraud, requiring them to take the

time which they otherwise would have dedicated to other life demands such as work and

family in an effort to mitigate the actual and potential impact of the Data Breach on their

lives.

         96.      The U.S. Department of Justice’s Bureau of Justice Statistics found that

“among victims who had personal information used for fraudulent purposes, 29% spent a

month or more resolving problems” and that “resolving the problems caused by identity

theft [could] take more than a year for some victims.” 26

         97.      As a direct result of the Defendant’s failures to prevent the Data Breach,

Plaintiff and Class Members have suffered, will suffer, and are at increased risk of

suffering:

         a. The compromise, publication, theft, and/or unauthorized use of their PII;

         b. Out-of-pocket costs associated with the prevention, detection, recovery, and

               remediation from identity theft or fraud;

         c. Lost opportunity costs and lost wages associated with efforts expended and the

               loss of productivity from addressing and attempting to mitigate the actual and

               future consequences of the Data Breach, including but not limited to efforts



26
   U.S. Department of Justice, Office of Justice Programs Bureau of Justice Statistics,
Victims    of    Identity   Theft,    2012,      December      2013,     available  at:
https://www.bjs.gov/content/pub/pdf/vit12.pdf (last accessed July 28, 2021).


                                      23 1 Filed 08/25/21 Page 23 of 54
          Case 2:21-cv-04164-NKL Document
               spent researching how to prevent, detect, contest, and recover from identity theft

               and fraud;

         d. The continued risk to their PII, which remains in the possession of Defendant

               and is subject to further breaches so long as Defendant continues to fail to

               undertake appropriate measures to protect the PII in its possession; and

         e. Current and future costs in terms of time, effort, and money that will be

               expended to prevent, detect, contest, remediate, and repair the impact of the Data

               Breach for the remainder of the lives of Plaintiff and Class Members.

         98.      In addition to a remedy for the economic harm, Plaintiff and Class Members

maintain an undeniable interest in ensuring that their PII is secure, remains secure, and is

not subject to further misappropriation and theft, especially considering Defendant’s recent

history of data breaches.

         99.      To date, other than providing a woefully inadequate twenty-four (24) months

of credit monitoring and identity protection services, Defendant does not appear to be

taking any measures to assist Plaintiff and Class Members.

         100.     Defendant’s failure to adequately protect Plaintiff’s and Class Members’ PII

has resulted in Plaintiff and Class Members having to undertake tasks requiring extensive

amounts of time, calls, and, for many of the credit and fraud protection services, payment

of money – while Defendant sits by and does nothing to assist those affected by the Data

Breach. Instead, as Defendant’s Notice and website notification indicate, it is putting the

burden on Plaintiff and Class Members to discover possible fraudulent activity and identity

theft.



                                      24 1 Filed 08/25/21 Page 24 of 54
          Case 2:21-cv-04164-NKL Document
       101.    Defendant’s offer of twenty-four (24) months of credit monitoring and

identity theft protection services to Plaintiff and Class Members is woefully inadequate.

While some harm has already begun, the worst may be yet to come. There may be a time

lag between when harm occurs versus when it is discovered and also between when PII is

acquired and when it is used. Furthermore, identity theft monitoring services only alert

someone to the fact that they have already been the victim of identity theft (i.e., fraudulent

acquisition and use of another person’s PII) – they do not prevent identity theft. 27

                           CLASS ACTION ALLEGATIONS

       102.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings

this action on behalf of himself and the following proposed Nationwide Class, defined as

follows:

       Nationwide Class

       All persons residing in the United States who are current or former
       customers of T-Mobile or any T-Mobile affiliate, parent, or subsidiary,
       and had their PII compromised by an unknown third-party
       cybercriminal as a result of the Data Breach.

       In addition, Plaintiff brings this action on behalf of the following proposed Missouri

Subclass, defined as follows:

       Missouri Subclass




27
  See, e.g., Kayleigh Kulp, Credit Monitoring Services May Not Be Worth the Cost, Nov.
30, 2017, https://www.cnbc.com/2017/11/29/credit-monitoring-services-may-not-be-
worth-the-cost.html (last visited July 28, 2021).


                                       25 1 Filed 08/25/21 Page 25 of 54
           Case 2:21-cv-04164-NKL Document
        All persons residing in the State of Missouri who are current or former
        customers of T-Mobile or any T-Mobile affiliate, parent, or subsidiary,
        and had their PII compromised as a result of the Data Breach.

        103.   Both the proposed Nationwide Class and the proposed Missouri Subclass

will be collectively referred to as the Class, except where it is necessary to differentiate

them.

        104.   Excluded from the proposed Class are any officer or director of Defendant;

any officer or director of any affiliate, parent, or subsidiary of T-Mobile; anyone employed

by counsel in this action; and any judge to whom this case is assigned, his or her spouse,

and members of the judge’s staff.

        105.   Numerosity. Members of the proposed Class likely number in the tens of

thousands and are thus too numerous to practically join in a single action. Membership in

the Class is readily ascertainable from Defendant’s own records.

        106.   Commonality and Predominance. Common questions of law and fact exist

as to all proposed Class Members and predominate over questions affecting only individual

Class Members. These common questions include:

                  a. Whether Defendant engaged in the wrongful conduct alleged herein;

                  b. Whether Defendant’s inadequate data security measures were a cause

                     of the Data Breach;

                  c. Whether Defendant owed a legal duty to Plaintiff and the other Class

                     Members to exercise due care in collecting, storing, and safeguarding

                     their PII;

                  d. Whether Defendant negligently or recklessly breached legal duties



                                     26 1 Filed 08/25/21 Page 26 of 54
         Case 2:21-cv-04164-NKL Document
                     owed to Plaintiff and the Class Members to exercise due care in

                     collecting, storing, and safeguarding their PII;

                 e. Whether Plaintiff and the Class are at an increased risk for identity

                     theft because of the Data Breach;

                 f. Whether Defendant failed to implement and maintain reasonable

                     security procedures and practices for Plaintiff’s and Class Members’

                     PII in violation Section 5 of the FTC Act;

                 g. Whether Plaintiff and the other Class Members are entitled to actual,

                     statutory, or other forms of damages, and other monetary relief; and

                 h. Whether Plaintiff and the other Class Members are entitled to

                     equitable relief, including, but not limited to, injunctive relief and

                     restitution.

       107.   Defendant engaged in a common course of conduct giving rise to the legal

rights sought to be enforced by Plaintiff individually and on behalf of the other Class

Members. Similar or identical statutory and common law violations, business practices,

and injuries are involved. Individual questions, if any, pale by comparison, in both quantity

and quality, to the numerous questions that dominate this action.

       108.   Typicality: Plaintiff’s claims are typical of the claims of the Members of the

Class. All Class Members were subject to the Data Breach and had their PII accessed by

and/or disclosed to unauthorized third parties. Defendant’s misconduct affected all Class

Members in the same manner.

       109.   Adequacy of Representation: Plaintiff are adequate representatives of the



                                    27 1 Filed 08/25/21 Page 27 of 54
        Case 2:21-cv-04164-NKL Document
Class because their interests do not conflict with the interests of the other Class Members

they seek to represent; they have retained counsel competent and experienced in complex

class action litigation, and Plaintiff will prosecute this action vigorously. The interests of

the Class will be fairly and adequately protected by Plaintiff and their counsel.

          110.   Superiority: A class action is superior to any other available means for the

fair and efficient adjudication of this controversy, and no unusual difficulties are likely to

be encountered in the management of this matter as a class action. The damages, harm, or

other financial detriment suffered individually by Plaintiff and the other Class Members

are relatively small compared to the burden and expense that would be required to litigate

their claims on an individual basis against Defendant, making it impracticable for Class

Members to individually seek redress for Defendant’s wrongful conduct. Even if Class

Members could afford individual litigation, the court system could not. Individualized

litigation would create a potential for inconsistent or contradictory judgments and increase

the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economies of scale, and comprehensive supervision by a single court.

                                         COUNT I
                                         Negligence
                    (On behalf of Plaintiff and the Nationwide Class or,
                         alternatively, the New Mexico Subclass)

          111.   Plaintiff incorporates the foregoing paragraphs as though fully set forth

herein.

          112.   Defendant owed a duty to Plaintiff and the Class to exercise reasonable care




                                       28 1 Filed 08/25/21 Page 28 of 54
           Case 2:21-cv-04164-NKL Document
in obtaining, securing, safeguarding, storing, and protecting Plaintiff’s and Class Members’

PII from being compromised, lost, stolen, and accessed by unauthorized persons. This duty

includes, among other things, designing, maintaining, and testing its data security systems

to ensure that Plaintiff’s and Class Members’ PII in Defendant’s possession was adequately

secured and protected.

       113.    Defendant owed a duty of care to Plaintiff and Members of the Class to

provide security, consistent with industry standards, to ensure that its protocols, systems,

and networks adequately protected the PII of its current and former customers.

       114.    Defendant owed a duty of care to Plaintiff and Class Members because they

were foreseeable and probable victims of any inadequate data security practices. Defendant

knew or should have known of the inherent risks in collecting and storing the PII of its

current and former customers, especially in light of its recent history of data breaches;

Defendant also should have known of the critical importance of adequately securing such

information.

       115.    Plaintiff and Class Members entrusted Defendant with their PII with the

understanding that Defendant would safeguard it, that Defendant would not store it longer

than necessary, and that Defendant was in a position to protect against the harm suffered

by Plaintiff and Class Members as a result of the Data Breach.

       116.    Defendant’s own conduct also created a foreseeable risk of harm to Plaintiff

and Class Members and their PII. Defendant’s misconduct included failing to implement

the necessary systems, policies, employee training and procedures necessary to prevent the

Data Breach.



                                    29 1 Filed 08/25/21 Page 29 of 54
        Case 2:21-cv-04164-NKL Document
       117.    Defendant knew, or should have known, of the risks inherent in collecting

and storing PII and the importance of adequate security. Defendant knew about – or should

have been aware of – numerous, well-publicized data breaches affecting businesses in the

United States.

       118.    Defendant breached its duties to Plaintiff and Class Members by failing to

provide fair, reasonable, or adequate computer systems and data security to safeguard the

PII of Plaintiff and Class Members.

       119.    Plaintiff’s injuries and damages, as described below, are a reasonably certain

consequence of T-Mobile’s breach of its duties.

       120.    Because Defendant knew that a breach of its systems would damage millions

of current and former T-Mobile customers whose PII was being carelessly maintained,

Defendant had a duty to improve its data systems and adequately protect the PII contained

therein.

       121.    Defendant had a special relationship with current and former customers,

including with Plaintiff and Class Members, by virtue of their being current or former

customers. Plaintiff and Class Members reasonably believed that Defendant would take

adequate security precautions to protect their PII. Defendant also had independent duties

under state and federal laws that required Defendant to reasonably safeguard Plaintiff’s and

Class Members’ PII.

       122.    Through Defendant’s acts and omissions, including Defendant’s failure to

provide adequate security and its failure to protect Plaintiff’s and Class Members’ PII from

being foreseeably accessed, Defendant unlawfully breached its duty to use reasonable care



                                       30 1 Filed 08/25/21 Page 30 of 54
           Case 2:21-cv-04164-NKL Document
to adequately protect and secure the PII of Plaintiff and Class Members during the time it

was within Defendant’s possession or control.

       123.   By engaging in the negligent acts and omissions alleged herein, which

permitted an unknown third party to access T-Mobile’s systems containing the PII at issue,

Defendant failed to meet the data security standards set forth under Section 5 of the FTC

Act, which prohibits “unfair…practices in or affecting commerce.” This prohibition

includes failing to have adequate data security measures, which Defendant has failed to do

as discussed herein.

       124.   Defendant’s failure to meet this standard of data security established under

Section 5 of the FTC Act is evidence of negligence.

       125.   Neither Plaintiff nor the other Class Members contributed to the Data Breach

as described in this Complaint.

       126.   As a direct and proximate cause of Defendant’s actions and inactions,

including but not limited to its failure to properly encrypt its systems and otherwise

implement and maintain reasonable security procedures and practices, Plaintiff and Class

Members have suffered and/or will suffer concrete injury and damages, including but not

limited to: (i) the loss of the opportunity to determine for themselves how their PII is used;

(ii) the publication and/or theft of their PII; (iii) out-of-pocket expenses associated with the

prevention, detection, and recovery from identity theft, tax fraud, and/or unauthorized use

of their PII, including the need for substantial credit monitoring and identity protection

services for an extended period of time; (iv) lost opportunity costs associated with effort

expended and the loss of productivity addressing and attempting to mitigate the actual and



                                    31 1 Filed 08/25/21 Page 31 of 54
        Case 2:21-cv-04164-NKL Document
future consequences of the Data Breach, including but not limited to efforts spent

researching how to prevent, detect, contest and recover from tax fraud and identity theft;

(v) costs associated with placing freezes on credit reports and password protection; (vi)

anxiety, emotional distress, loss of privacy, and other economic and non-economic losses;

(vii) the continued risk to their PII, which remains in Defendant’s possession and is subject

to further unauthorized disclosures so long as Defendant fails to undertake appropriate and

adequate measures to protect the PII of customers and former customers in its continued

possession; and (viii) future costs in terms of time, effort and money that will be expended

to prevent, detect, contest, and repair the inevitable and continuing consequences of

compromised PII for the rest of their lives.

                                         COUNT II
                                Breach of Implied Contract
                    (On behalf of Plaintiff and the Nationwide Class or,
                           alternatively, the Missouri Subclass)

          127.   Plaintiff incorporates the foregoing paragraphs as though fully set forth

herein.

          128.   Defendant offered products and services to the current or former customers,

including Plaintiff and Class Members, in exchange for monetary payment.

          129.   As a condition of the purchase, Defendant required Plaintiff and Class

Members to provide their PII, including names, addresses, dates of birth, Social Security

numbers, driver’s license numbers, and other personal information. Implied in these

exchanges was a promise by Defendant to ensure that the PII of Plaintiff and Class

Members in its possession was only used to provide the agreed-upon products and services




                                       32 1 Filed 08/25/21 Page 32 of 54
           Case 2:21-cv-04164-NKL Document
from Defendant.

       130.    These exchanges constituted an agreement between the parties: Plaintiff and

Class Members would provide their PII in exchange for the products and services provided

by Defendant.

       131.    These agreements were made by Plaintiff or Class Members who were

customers of Defendant.

       132.    It is clear by these exchanges that the parties intended to enter into an

agreement. Plaintiff and Class Members would not have disclosed their PII to Defendant

but for the prospect of Defendant’s promise of providing the products and services

purchased by Plaintiff and the Class. Conversely, Defendant presumably would not have

taken Plaintiff’s and Class Members’ PII if it did not intend to provide Plaintiff and Class

Members with the bargained-for products and services.

       133.    Defendant was therefore required to reasonably safeguard and protect the PII

of Plaintiff and Class Members from unauthorized disclosure and/or use.

       134.    Plaintiff and Class Members accepted Defendant’s offer of products and

services and fully performed their obligations under the implied contract with Defendant

by providing payment and their PII, directly or indirectly, to Defendant, among other

obligations.

       135.    Plaintiff and Class Members would not have provided and entrusted their PII

to Defendant in the absence of their implied contracts with Defendant and would have

instead retained the opportunity to control their PII for uses other than the purchase and

use of T-Mobile products and services.



                                    33 1 Filed 08/25/21 Page 33 of 54
        Case 2:21-cv-04164-NKL Document
          136.   Defendant breached the implied contracts with Plaintiff and Class Members

by failing to reasonably safeguard and protect Plaintiff’s and Class Members’ PII.

          137.   Defendant’s failure to implement adequate measures to protect the PII of

Plaintiff and Class Members violated the purpose of the agreement between the parties.

          138.   Defendant was on notice that its systems and data security protocols were

inadequate yet failed to invest in the proper safeguarding of Plaintiff’s and Class Members’

PII.

          139.   Instead of spending adequate financial resources to safeguard Plaintiff’s and

Class Members’ PII, which Plaintiff and Class Members were required to provide to

Defendant, Defendant instead used that money for other purposes, thereby breaching its

implied contracts it had with Plaintiff and Class Members.

          140.   As a proximate and direct result of Defendant’s breaches of its implied

contracts with Plaintiff and Class Members, Plaintiff and the Class Members suffered

damages as described in detail above.

                                        COUNT III
                                   Breach of Confidence
                    (On behalf of Plaintiff and the Nationwide Class or,
                           alternatively, the Missouri Subclass)

          141.   Plaintiff incorporates the foregoing paragraphs as though fully set forth

herein.

          142.   At all times during Plaintiff’s and Class Members’ interactions with

Defendant as its customers, Defendant was fully aware of the confidential and sensitive

nature of Plaintiff’s and Class Members’ PII that Plaintiff and Class Members provided to




                                       34 1 Filed 08/25/21 Page 34 of 54
           Case 2:21-cv-04164-NKL Document
Defendant.

       143.   Plaintiff’s and Class Members’ PII constitutes confidential and novel

information. Indeed, Plaintiff’s and Class Members’ Social Security numbers can be

changed only with great difficulty and time spent, which still enables a threat actor to

exploit that information during the interim; additionally, an individual cannot obtain a new

Social Security number without significant paperwork and evidence of actual misuse. In

other words, preventive action to defend against the possibility of misuse of a Social

Security number is not permitted; an individual must show evidence of actual, ongoing

fraud activity to obtain a new number.

       144.   As alleged herein and above, Defendant’s relationship with Plaintiff and

Class Members was governed by terms and expectations that Plaintiff’s and Class

Members’ PII would be collected, stored, and protected in confidence, and would not be

disclosed to unauthorized third parties.

       145.   Plaintiff and Class Members provided their respective PII to Defendant with

the explicit and implicit understandings that Defendant would protect and not permit the

PII to be disseminated to any unauthorized parties.

       146.   Defendant voluntarily received in confidence Plaintiff’s and Class Members’

PII with the understanding that the PII would not be disclosed or disseminated to the public

or any unauthorized third parties.

       147.   Due to Defendant’s failure to prevent, detect, and avoid the Data Breach from

occurring by, inter alia, not following best information security practices and by not

providing proper employee training to secure Plaintiff’s and Class Members’ PII,



                                    35 1 Filed 08/25/21 Page 35 of 54
        Case 2:21-cv-04164-NKL Document
Plaintiff’s and Class Members’ PII was disclosed and misappropriated to unauthorized

third parties beyond Plaintiff’s and Class Members’ confidence, and without their express

permission.

       148.   As a direct and proximate cause of Defendant’s actions and/or omissions,

Plaintiff and Class Members have suffered damages.

       149.   But for Defendant’s disclosure of Plaintiff’s and Class Members’ PII, in

violation of the parties’ understanding of confidence, Plaintiff’s and Class Members’ PII

would not have been compromised, stolen, viewed, accessed, and used by unauthorized

third parties. Defendant’s Data Breach was the direct and legal cause of the theft of

Plaintiff’s and Class Members’ PII, as well as the resulting damages.

       150.   This disclosure of Plaintiff’s and Class Members’ PII constituted a violation

of Plaintiff’s and Class Members’ understanding that Defendant would safeguard and

protect the confidential and novel PII that Plaintiff and Class Members were required to

disclose to Defendant.

       151.   The concrete injury and harm Plaintiff and Class Members suffered was the

reasonably foreseeable result of Defendant’s unauthorized disclosure of Plaintiff’s and

Class Members’ PII. Defendant knew its data security procedures for accepting and

securing Plaintiff’s and Class Members’ PII had numerous security and other

vulnerabilities that placed Plaintiff’s and Class Members’ PII in jeopardy.

       152.   As a direct and proximate result of Defendant’s breaches of confidence,

Plaintiff and Class Members have suffered and/or are at a substantial risk of suffering

concrete injury that includes but is not limited to: (a) actual identity theft; (b) the



                                    36 1 Filed 08/25/21 Page 36 of 54
        Case 2:21-cv-04164-NKL Document
compromise, publication, and/or theft of their PII; (c) out-of-pocket expenses associated

with the prevention, detection, and recovery from identity theft and/or unauthorized use of

their PII; (d) lost opportunity costs associated with effort expended and the loss of

productivity addressing and attempting to mitigate the actual and future consequences of

the Data Breach, including but not limited to efforts spent researching how to prevent,

detect, contest, and recover from identity theft; (e) the continued risk to their PII, which

remains in Defendant’s possession and is subject to further unauthorized disclosures so

long as Defendant fails to undertake appropriate and adequate measures to protect the PII

in its continued possession; and (f) future costs in terms of time, effort, and money that will

be expended as result of the Data Breach for the remainder of the lives of Plaintiff and

Class Members.

                                     COUNT IV
                                 Invasion of Privacy
   (On behalf of Plaintiff and the Nationwide Class or, alternatively, the Missouri
                                      Subclass)

          153.   Plaintiff incorporates the foregoing paragraphs as though fully set forth

herein.

          154.   Plaintiff and Class Members had a legitimate and reasonable expectation of

privacy with respect to their PII and were accordingly entitled to the protection of this

personal information against disclosure to and acquisition by unauthorized third parties.

          155.   Defendant owed a duty to its customers, including Plaintiff and Class

Members, to keep their PII private and confidential.

          156.   The   unauthorized    access,   acquisition,    appropriation,    disclosure,




                                       37 1 Filed 08/25/21 Page 37 of 54
           Case 2:21-cv-04164-NKL Document
encumbrance, exfiltration, release, theft, use, and/or viewing of PII, especially the PII that

is the subject of this action, is highly offensive to a reasonable person.

       157.   This intrusion of privacy was an intrusion into a place or thing belonging to

Plaintiff and Class Members that was private and is entitled to remain private. Plaintiff and

Class Members disclosed their PII to Defendant as part of their purchases of Defendant’s

products and services but did so privately with the intention and understanding that the PII

would be kept confidential and protected from unauthorized access, acquisition,

appropriation, disclosure, encumbrance, exfiltration, release, theft, use, and/or viewing.

Plaintiff and Class Members were reasonable in their belief that such information would

be kept private and would not be disclosed without their authorization. The Data Breach,

which was caused by Defendant’s negligent actions and inactions, constitutes an

intentional interference with Plaintiff’s and Class Members’ interest in solitude or

seclusion, either as to their persons or as to their private affairs or concerns, of a kind that

would be highly offensive to a reasonable person.

       158.   Defendant acted with a knowing state of mind when it permitted the Data

Breach because it knew its information security practices were inadequate.

       159.   Defendant invaded Plaintiff’s and Class Members’ privacy by failing to

adequately implement data security measures, despite its obligations to protect current and

former customers’ highly sensitive PII.

       160.   Defendant’s motives leading to the Data Breach were financially based. In

order to save on operating costs, Defendant decided against the implement of adequate data

security measures.



                                    38 1 Filed 08/25/21 Page 38 of 54
        Case 2:21-cv-04164-NKL Document
          161.   Defendant’s intrusion upon Plaintiff’s and Class Members’ privacy in order

to save money constitutes an egregious breach of social norms.

          162.   Acting with knowledge, Defendant had notice and knew that its inadequate

cybersecurity practices would cause injury to Plaintiff and Class Members.

          163.   As a proximate result of Defendant’s acts and omissions, Plaintiff’s and

Class Members’ PII was accessed by, acquired by, appropriated by, disclosed to,

encumbered by, exfiltrated by, obtained by, released to, stolen by, used by, and/or viewed

by third parties without authorization, causing Plaintiff and Class Members to suffer

concrete damages as described herein.

          164.   Unless and until enjoined and restrained by order of this Court, Defendant’s

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members in that the PII maintained by Defendant can still be accessed by, acquired by,

appropriated by, disclosed to, encumbered by, exfiltrated by, released to, stolen by, used

by, and/or viewed by unauthorized persons.

          165.   Plaintiff and Class Members have no adequate remedy at law for the injuries

they have suffered and are at imminent risk of suffering in that a judgment for monetary

damages will not end the invasion of privacy for Plaintiff and Class Members.

                                     COUNT V
                              Breach of Fiduciary Duty
   (On behalf of Plaintiff and the Nationwide Class or, alternatively, the Missouri
                                      Subclass)

          166.   Plaintiff incorporates the foregoing paragraphs as though fully set forth

herein.




                                       39 1 Filed 08/25/21 Page 39 of 54
           Case 2:21-cv-04164-NKL Document
       167.   In light of their special relationship, Defendant became the guardian of

Plaintiff’s and Class Members’ PII. Defendant became a fiduciary, created by its

undertaking and guardianship of its customers’ PII, to act primarily for the benefit of those

customers, including Plaintiff and Class Members. This duty included the obligation to

safeguard Plaintiff’s and Class Members’ PII and to timely detect and notify them in the

event of a data breach.

       168.   In order to provide Plaintiff and Class Members compensation and

employment benefits, or to even consider Plaintiff and Class Members for employment,

Defendant required that Plaintiff and Class Members provide their PII.

       169.   Defendant knowingly undertook the responsibility and duties related to the

possession of Plaintiff’s and Class Members’ PII for the benefit of Plaintiff and Class

Members in order to provide Plaintiff and Class Members compensation and employment

benefits.

       170.   Defendant has a fiduciary duty to act for the benefit of Plaintiff and Class

Members upon matters within the scope of its relationship with them. Defendant breached

its fiduciary duties owed to Plaintiff and Class Members by failing to properly encrypt and

otherwise protect Plaintiff’s and Class Members’ PII. Defendant further breached its

fiduciary duties owed to Plaintiff and Class Members by failing to timely detect the Data

Breach and notify and/or warn Plaintiff and Class Members of the Data Breach.

       171.   As a direct and proximate result of Defendant’s breaches of its fiduciary

duties, Plaintiff and Class Members have suffered or will suffer concrete injury, including

but not limited to (a) actual identity theft; (b) the loss of the opportunity of how their PII is



                                     40 1 Filed 08/25/21 Page 40 of 54
         Case 2:21-cv-04164-NKL Document
used; (c) the unauthorized access, acquisition, appropriation, disclosure, encumbrance,

exfiltration, release, theft, use, and/or viewing of their PII; (d) out-of-pocket expenses

associated with the prevention, detection, and recovery from identity theft and/or

unauthorized use of their PII; (e) lost opportunity costs associated with efforts expended

and the loss of productivity addressing and attempting to mitigate the actual and future

consequences of the Data Breach, including but not limited to efforts spent researching

how to prevent, detect, contest, and recover from identity theft; (f) the continued risk to

their PII, which remains in Defendant’s possession and is subject to further unauthorized

disclosures so long as Defendant fails to undertake appropriate and adequate measures to

protect Plaintiff’s and Class Members’ PII in its continued possession; and (g) future costs

in terms of time, effort, and money that will be expended to prevent, detect, contest, and

repair the impact of the PII compromised as a direct and traceable result of the Data Breach

for the remainder of the lives of Plaintiff and Class Members.

          172.   As a direct and proximate result of Defendant’s breach of its fiduciary duty,

Plaintiff and Class Members have suffered and will continue to suffer other forms of injury

and/or harm, and other economic and non-economic losses.

                                     COUNT VI
                Breach of Covenant of Good Faith and Fair Dealing
   (On behalf of Plaintiff and the Nationwide Class or, alternatively, the Missouri
                                      Subclass)

          173.   Plaintiff incorporates the foregoing paragraphs as though fully set forth

herein.

          174.   As described above, when Plaintiff and the Class Members provided their




                                       41 1 Filed 08/25/21 Page 41 of 54
           Case 2:21-cv-04164-NKL Document
PII to Defendant, they entered into implied contracts in which Defendant agreed to comply

with its statutory and common law duties and industry standards to protect Plaintiff’s and

Class Members’ PII and to timely detect and notify them in the event of a data breach.

       175.   These exchanges constituted an agreement between the parties: Plaintiff and

Class Members were required to provide their PII in exchange for products and services

provided by Defendant, as well as an implied covenant by Defendant to protect Plaintiff’s

PII in its possession.

       176.   It was clear by these exchanges that the parties intended to enter into an

agreement. Plaintiff and Class Members would not have disclosed their PII to Defendant

but for the prospect of Defendant’s promise of certain products and services. Conversely,

Defendant presumably would not have taken Plaintiff’s and Class Members’ PII if it did

not intend to provide Plaintiff and Class Members with the products and services it was

offering.

       177.   Implied in these exchanges was a promise by Defendant to ensure that the

PII of Plaintiff and Class Members in its possession was only used to provide the agreed-

upon products and services.

       178.   Plaintiff and Class Members therefore did not receive the benefit of the

bargain with Defendant, because they provided their PII in exchange for T-Mobile’s

implied agreement to keep it safe and secure.

       179.   While Defendant had discretion in the specifics of how it met the applicable

laws and industry standards, this discretion was governed by an implied covenant of good

faith and fair dealing.



                                     42 1 Filed 08/25/21 Page 42 of 54
         Case 2:21-cv-04164-NKL Document
       180.   Defendant breached this implied covenant when it engaged in acts and/or

omissions that are declared unfair trade practices by the FTC and state statutes and

regulations. These acts and omissions included: omitting, suppressing, and concealing the

material fact of the inadequacy of the privacy and security protections for Plaintiff’s and

Class Members’ PII; storing the PII of former customers, despite any valid purpose for the

storage thereof having ceased upon the termination of the business relationship with those

individuals; and failing to disclose to Plaintiff and Class Members at the time they provided

their PII to it that Defendant’s data security systems failed to meet applicable legal and

industry standards.

       181.   Plaintiff and Class Members did all or substantially all the significant things

that the contract required them to do.

       182.   Likewise, all conditions required for Defendant’s performance were met.

       183.   Defendant’s acts and omissions unfairly interfered with Plaintiff’s and Class

Members’ rights to receive the full benefit of their contracts.

       184.   Plaintiff and Class Members have been or will be harmed by Defendant’s

breach of this implied covenant in the many ways described above, including actual

identity theft and/or imminent risk of certainly impending and devastating identity theft

that exists now that cyber criminals have their PII, and the attendant long-term expense of

attempting to mitigate and insure against these risks.

       185.   Defendant is liable for its breach of these implied covenants, whether or not

it is found to have breached any specific express contractual term.

       186.   Plaintiff and Class Members are entitled to damages, including



                                    43 1 Filed 08/25/21 Page 43 of 54
        Case 2:21-cv-04164-NKL Document
compensatory damages and restitution, declaratory and injunctive relief, and attorney fees,

costs, and expenses.

                                     COUNT VII
                          Declaratory and Injunctive Relief
     (On behalf of Plaintiff and Nationwide Class or, alternatively, the Missouri
                                      Subclass)

          187.   Plaintiff incorporates the foregoing paragraphs as though fully set forth

herein.

          188.   This Count is brought under the federal Declaratory Judgment Act, 28 U.S.C.

§2201.

          189.   As previously alleged, Plaintiff and Class Members entered into an implied

contract that required Defendant to provide adequate security for the PII it collected from

Plaintiff and Class Members.

          190.   Defendant owes a duty of care to Plaintiff and Class Members requiring it to

adequately secure their PII.

          191.   Defendant still possesses Plaintiff’s and Class Members’ PII.

          192.   Since the Data Breach, Defendant has announced few, if any, changes to its

data security infrastructure, processes, or procedures to fix the vulnerabilities in its

computer systems and/or security practices which permitted the Data Breach to occur and,

thereby, prevent future attacks.

          193.   Defendant has not satisfied its contractual obligations and legal duties to

Plaintiff and Class Members. In fact, now that Defendant’s insufficient data security is

known to hackers, the PII in Defendant’s possession is even more vulnerable to




                                       44 1 Filed 08/25/21 Page 44 of 54
           Case 2:21-cv-04164-NKL Document
cyberattack.

       194.    Actual harm has arisen in the wake of the Data Breach regarding Defendant’s

contractual obligations and duties of care to provide security measures to Plaintiff and

Class Members. Further, Plaintiff and Class Members are at risk of additional or further

harm due to the exposure of their PII and Defendant’s failure to address the security failings

that led to such exposure.

       195.    There is no reason to believe that Defendant’s security measures are any

more adequate now than they were before the Data Breach to meet Defendant’s contractual

obligations and legal duties.

       196.    Plaintiff, therefore, seeks a declaration (1) that Defendant’s existing security

measures do not comply with its contractual obligations and duties of care to provide

adequate security, and (2) that to comply with its contractual obligations and duties of care,

Defendant must implement and maintain reasonable security measures, including, but not

limited to:

                  a. Ordering       that    Defendant       engage     third-party    security

                      auditors/penetration testers as well as internal security personnel to

                      conduct testing, including simulated attacks, penetration tests, and

                      audits on Defendant’s systems on a periodic basis, and ordering

                      Defendant to promptly correct any problems or issues detected by

                      such third-party security auditors;

                  b. Ordering that Defendant engage third-party security auditors and

                      internal personnel to run automated security monitoring;



                                    45 1 Filed 08/25/21 Page 45 of 54
        Case 2:21-cv-04164-NKL Document
        c. Ordering that Defendant audit, test, and train its security personnel

           regarding any new or modified procedures;

        d. Ordering that Defendant segment data by, among other things,

           creating firewalls and access controls so that if one area of

           Defendant’s systems is compromised, hackers cannot gain access to

           other portions of Defendant’s systems;

        e. Ordering that Defendant purge, delete, and destroy in a reasonably

           secure manner customer data not necessary for its provisions of

           services;

        f. Ordering that Defendant conduct regular computer system scanning

           and security checks;

        g. Ordering that Defendant routinely and continually conduct internal

           training and education to inform internal security personnel how to

           identify and contain a breach when it occurs and what to do in

           response to a breach; and

        h. Ordering Defendant to meaningfully educate its current, former, and

           prospective customers about the threats they face as a result of the loss

           of their PII to third parties, as well as the steps they must take to

           protect themselves.

                          COUNT VIII
VIOLATIONS OF MISSOURI MERCHANDISING PRACTICES ACT (“MMPA”)
                MO. REV. STAT. § 407.010 ET SEQ.
               (On Behalf of the Missouri Subclass)




                             46 1 Filed 08/25/21 Page 46 of 54
 Case 2:21-cv-04164-NKL Document
         197.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set

forth herein.

         198.   RSMo. § 407.020 prohibits the use of any “deception, fraud, false pretense,

false promise, misrepresentation, unfair practice or the concealment, suppression, or

omission of any material fact in connection with the sale or advertisement of any

merchandise in trade or commerce…”

         199.   An “unfair practice” is defined by Missouri law as any practice which:

         (A) Either-

                1. Offends any public policy as it has been established by the Constitution,

         statutes or common law of this state, or by the Federal Trade Commission, or its

         interpretive decision; or

                2. Is unethical, oppressive or unscrupulous; and

         (B) Presents a risk of, or causes, substantial injury to consumers. See 15 CSR 60-

8.020.

         200.   An “unfair practice” is also defined as “an unfair practice for any person in

connection with the advertisement or sale of merchandise to violate the duty of good faith

in solicitation, negotiation and performance, or in any manner fail to act in good faith”

(emphasis added); see 15 CSR 60-8.040.

         201.   Plaintiff and Defendant are “persons” within the meaning of Section

407.010(5).

         202.   “Merchandise” is defined by the MMPA to include providing “goods” and

“services.”



                                      47 1 Filed 08/25/21 Page 47 of 54
          Case 2:21-cv-04164-NKL Document
       203.   Efforts to maintain the privacy and confidentiality of customer PII are part

of the services associated with a “good.”

       204.   Plaintiff’s and the Class Members’ goods and services purchased from

Defendant were for “personal, family or household purposes” within the meaning of the

Missouri Merchandising Practices Missouri Revised Statutes.

       205.   As set forth herein, Defendant’s acts, practices and conduct violate Section

407.010(i) in that, among other things, Defendant has used and/or continues to use unfair

practices, concealment, suppression and/or omission of material facts in connection with

the advertising, marketing, and offering for sale of its offered goods and services. Such acts

offend the public policy established by Missouri statute and constitute an “unfair practice”

as that term is used in Section 407.020(1).

       206.   Defendant’s unfair, unlawful and deceptive acts, practices and conduct

include the following: (i) representing to its customers that it would not disclose their

sensitive PII to an unauthorized third party or parties; (ii) failing to implement proper

security measures such as securing the records in a safe place; and (3) failing to adequately

train its personnel.

       207.   Defendant’s conduct also violates the enabling regulations for the MMPA

because it (i) offends public policy; (ii) is unethical, oppressive and unscrupulous; (iii)

causes substantial injury to consumers; (iv) is not in good faith; (v) is unconscionable; and

(vi) is unlawful. See Mo. Code Regs. Ann. tit. 15, Section 60-8.

       208.   As a direct and proximate cause of Defendant’s unfair and deceptive acts,

Plaintiff and Class Members have suffered damages in that they (i) paid more for T-Mobile



                                     48 1 Filed 08/25/21 Page 48 of 54
         Case 2:21-cv-04164-NKL Document
products and services than they otherwise would have, and (ii) paid for privacy protections

that they did not receive. In this respect, Plaintiff and Class Members have not received the

benefit of the bargain and have suffered an ascertainable loss.

       209.   As a direct result of Defendant’s breach of its duty of confidentiality and

privacy and the disclosure of Plaintiff’s and Class Members’ PII, Plaintiff and Class

Members suffered damages, including, without limitation, loss of the benefit of the bargain,

exposure to heightened future risk of identity theft, loss of privacy, confidentiality,

embarrassment, emotional distress, humiliation and loss of enjoyment of life, out-of-pocket

expenses incurred to mitigate the increased risk of identity theft and/or identity fraud

pressed upon them by the Data Breach, the value of their time spent mitigating identity

theft and/or identity fraud and/or the increased risk of identity theft and/or identity fraud.

       210.   Plaintiff, on behalf of himself and the Class, as well as on behalf of the

general public, seeks actual damages for all monies paid to Defendant in violation of the

MMPA. In addition, Plaintiff seeks attorneys’ fees.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually, and on behalf of himself and all others

similarly situated, and on behalf of the general public, respectfully requests that the Court

enter an order:

       a.     Certifying the proposed Class as requested herein;

       b.     Appointing Plaintiff as Class Representative and the undersigned counsel as

Class Counsel;

       c.     Finding that Defendant engaged in the unlawful conduct as alleged herein;



                                    49 1 Filed 08/25/21 Page 49 of 54
        Case 2:21-cv-04164-NKL Document
       d.      Granting injunctive relief requested by Plaintiff, including but not limited to,

injunctive and other equitable relief as is necessary to protect the interests of Plaintiff and

Class Members, including but not limited to an order:

              i.   prohibiting T-Mobile from engaging in the wrongful and unlawful acts

                   described herein;

             ii.   requiring T-Mobile to protect, including through encryption, all data

                   collected through the course of its business in accordance with all

                   applicable regulations, industry standards, and federal, state or local laws;

            iii.   requiring T-Mobile to delete, destroy, and purge the PII of Plaintiff and

                   Class Members unless T-Mobile can provide to the Court reasonable

                   justification for the retention and use of such information when weighed

                   against the privacy interests of Plaintiff and Class Members;

            iv.    requiring T-Mobile to implement and maintain a comprehensive

                   information security program designed to protect the confidentiality and

                   integrity of the PII of Plaintiff and Class Members’ PII;

             v.    prohibiting T-Mobile from maintaining Plaintiff’s and Class Members’

                   PII on a cloud-based database;

            vi.    requiring T-Mobile to engage independent third-party security

                   auditors/penetration testers as well as internal security personnel to

                   conduct testing, including simulated attacks, penetration tests, and audits

                   on T-Mobile’s systems on a periodic basis, and ordering T-Mobile to

                   promptly correct any problems or issues detected by such third-party



                                    50 1 Filed 08/25/21 Page 50 of 54
        Case 2:21-cv-04164-NKL Document
         security auditors;

 vii.    requiring T-Mobile to engage independent third-party security auditors

         and internal personnel to run automated security monitoring;

 viii.   requiring T-Mobile to audit, test, and train its security personnel

         regarding any new or modified procedures;

  ix.    requiring T-Mobile to segment data by, among other things, creating

         firewalls and access controls so that if one area of T-Mobile’s network is

         compromised, hackers cannot gain access to other portions of T-Mobile’s

         systems;

   x.    requiring T-Mobile to conduct regular database scanning and securing

         checks;

  xi.    requiring T-Mobile to establish an information security training program

         that includes at least annual information security training for all

         employees, with additional training to be provided as appropriate based

         upon the employees’ respective responsibilities with handling PII, as well

         as protecting the PII of Plaintiff and Class Members;

 xii.    requiring T-Mobile to conduct internal training and education routinely

         and continually and, on an annual basis, inform internal security

         personnel how to identify and contain a breach when it occurs and what

         to do in response to a breach;

 xiii.   requiring T-Mobile to implement a system of tests to assess its respective

         employees’ knowledge of the education programs discussed in the



                            51 1 Filed 08/25/21 Page 51 of 54
Case 2:21-cv-04164-NKL Document
         preceding subparagraphs, as well as randomly and periodically testing

         employees’ compliance with T-Mobile’s policies, programs, and systems

         for protecting PII;

 xiv.    requiring T-Mobile to implement, maintain, regularly review, and revise

         as necessary a threat management program designed to appropriately

         monitor T-Mobile’s information networks for threats, both internal and

         external, and assess whether monitoring tools are appropriately

         configured, tested, and updated;

 xv.     requiring T-Mobile to meaningfully educate all Class Members about the

         threats that they face as a result of the loss of their confidential PII to third

         parties, as well as the steps affected individuals must take to protect

         themselves;

 xvi.    requiring T-Mobile to implement logging and monitoring programs

         sufficient to track traffic to and from T-Mobile’s servers;

xvii.    for a period of 10 years, appointing a qualified and independent third-

         party assessor to conduct a SOC 2 Type 2 attestation on an annual basis

         to evaluate T-Mobile’s compliance with the terms of the Court’s final

         judgment, to provide such report to the Court and to counsel for the class,

         and to report any deficiencies with compliance of the Court’s final

         judgment;

xviii.   requiring Defendant to design, maintain, and test its computer systems to

         ensure that PII in its possession is adequately secured and protected;



                            52 1 Filed 08/25/21 Page 52 of 54
Case 2:21-cv-04164-NKL Document
             xix.      requiring   Defendant     to   implement     multi-factor     authentication

                       requirements, if not already implemented;

             xx.       requiring Defendant’s employees to change their passwords on a timely

                       and regular basis, consistent with best practices; and

             xxi.      requiring Defendant to provide lifetime credit monitoring and identity

                       theft repair services to Class Members.

       e.           Awarding Plaintiff and Class Members damages;

       f.           Awarding Plaintiff and Class Members pre-judgment and post-judgment

interest on all amounts awarded;

       g.           Awarding Plaintiff and the Class Members reasonable attorneys’ fees, costs,

and expenses; and

       h.           Granting such other relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiff, on behalf of himself and the proposed Class, as well as on behalf of the

general public, hereby demands a trial by jury as to all matters so triable.

       Date: August 25, 2021

                                                       Respectfully submitted,




                                                       ________________________________
                                                       Maureen M. Brady MO #57800
                                                       Lucy McShane        MO #57957
                                                       MCSHANE & BRADY, LLC
                                                       1656 Washington Street, Suite 120
                                                       Kansas City, MO 64108



                                        53 1 Filed 08/25/21 Page 53 of 54
            Case 2:21-cv-04164-NKL Document
                                 Telephone: (816) 888-8010
                                 Facsimile: (816) 332-6295
                                 E-mail: mbrady@mcshanebradylaw.com
                                        lmcshane@mcshanebradylaw.com
                                 ATTORNEYS FOR PLAINTIFFS

                                 And

                                 William B. Federman, OBA #2853
                                 FEDERMAN & SHERWOOD
                                 10205 N. Pennsylvania Ave.
                                 Oklahoma City, OK 73120
                                 Telephone: (405) 235-1560
                                 Facsimile: (405) 239-2112
                                 Email: wbf@federmanlaw.com

                                 and

                                 Cornelius Dukelow, OBA #19086
                                 ABINGTON COLE + ELLERY
                                 320 South Boston Avenue, Suite 1130
                                 Tulsa, Oklahoma 74103
                                 Telephone: (918) 588-3400
                                 Email: cdukelow@abingtonlaw.com
                                 Attorneys for Plaintiff and the Class




                            54 1 Filed 08/25/21 Page 54 of 54
Case 2:21-cv-04164-NKL Document
